Matter of Palmer (2022 NY Slip Op 02332)





Matter of Palmer


2022 NY Slip Op 02332


Decided on April 7, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:April 7, 2022

PM-74-22
[*1]In the Matter of David Lawrence Palmer, an Attorney. (Attorney Registration No. 2910990.)

Calendar Date:April 4, 2022

Before:Garry, P.J., Colangelo, Ceresia, Fisher and McShan JJ.

David Lawrence Palmer, Phoenix, Maryland, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
David Lawrence Palmer was admitted to practice by this Court in 1998 and lists an address in Phoenix, Maryland with the Office of Court Administration. Palmer has applied to this Court, by affidavit sworn to March 14, 2022, and amended affidavit sworn to March 18, 2022, for leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application on the basis that, among other things, Palmer omitted two material responses in his submission and, therefore, his application to resign was not in the proper form prescribed by Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (a) (1) (see  Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
In reply to AGC's opposition, however, Palmer has submitted a supplemental affidavit, sworn to March 25, 2022, in which he corrects the irregularities in his prior submission. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Palmer is now eligible to resign for nondisciplinary reasons, we grant the application and accept his resignation.
Garry, P.J., Colangelo, Ceresia, Fisher and McShan JJ., concur.
ORDERED that David Lawrence Palmer's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that David Lawrence Palmer's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that David Lawrence Palmer is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Palmer is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that David Lawrence Palmer shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.